Title: To James Madison from James Wilkinson, 15 September 1814
From: Wilkinson, James
To: Madison, James


        
          Fountaine Rock, Washington County, Maryland,Sept. 15th, 1814.
        
        
          To James Madison, President of the United States, the memorial of Major-general James Wilkinson, with the highest deference and respect, sets forth—
          That after thirty years of faithful military service, your memorialist has the misfortune to find himself the only individual of the nation interdicted from drawing his sword in its defence; and this, at a conjuncture when his native country has been invaded, and its capital ravaged, by a vindictive and powerful enemy; at a time when every head, heart, and hand, should be engaged in the common cause, to support the government, and defend the sea-coast from desolation.
          That your memorialist, conscious of the rectitude of his own views and intentions, has suffered severely in his feeling, from the situation in which he has been placed; but in the present eventful moment, he believes it to be his duty to repress every thought, which would apply exclusively to himself, and to give every exertion of his mind and body, to the service of his country. He will not therefore, at this critical juncture, ask of the President, that which for himself he most wishes, to wit, an immediate trial, because he is aware it may not be in the President’s power to grant such a request with propriety; but he most ardently prays, that during the present exigency, the arrest, under which he has been placed, may be suspended, and that he may be permitted to resume his command, and serve his beloved country

with his best abilities; relying always on the justice of the President, to revive his arrest as soon as it can with propriety be done, and thereby afford to your memorialist the earliest possible opportunity of vindicating his own honour, putting his accusers to shame, and justifying himself to his country.
          Your memorialist ventures to submit his hard case to your consideration, because he has no other appeal, and whilst he deeply regrets the intrusion, he hopes the occasion may excuse the trespass.
          
            James Wilkinson,Major-general.
          
        
      